Exhibit 10.1
EXECUTION COPY

WAIVER LETTER NO. 1

Dated as of September 30, 2006



    To the banks, financial institutions  

and other institutional lenders

(collectively, the “Lenders”)

parties to the Credit Agreement

referred to below and to Wachovia Bank, National Association, as collateral
agent and administrative agent (the “Agent”) for the Lenders

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of June 28, 2005, as amended by
Amendment No. 1 thereto dated as of November 10, 2005, Amendment No. 2 dated as
of February 9, 2006 and Amendment No. 3 dated as of June 6, 2006 (such Credit
Agreement, as so amended, the “Credit Agreement”; capitalized terms not
otherwise defined in this Amendment being used with the same meanings as
specified in the Credit Agreement), among CHIQUITA BRANDS L.L.C., a Delaware
limited liability company (the “Borrower”), CHIQUITA BRANDS INTERNATIONAL, INC.,
a New Jersey corporation (“Holdings”), the Lenders and the Agent. Capitalized
terms not otherwise defined in this Waiver Letter and Amendment have the same
meanings as specified in the Credit Agreement.

As a result of recent events affecting our business, we believe that we may have
failed to comply with one or more of the financial covenants (collectively, the
“Financial Covenants”) set forth in Sections 5.03(a)-(c) of the Credit Agreement
for the period ending September 30, 2006. We anticipate completion of our
financial statements for such period on or before November 3, 2006, and at that
time will be in a position to determine the extent of any such non-compliance
and to evaluate the impact of such events on our business going forward. On the
basis of such evaluation, we also expect that we will be requesting amendments
to the Credit Agreement on or before December 15, 2006 (the “Waiver Termination
Date”).

SECTION 1. Waiver. In light of the foregoing, we hereby request that you waive,
subject to the provisions hereof, and solely for the period commencing on
September 30, 2006 through the Waiver Termination Date (the “Waiver Period”),
the provisions of Sections 5.03(a)-(c) of the Credit Agreement for the period
ending on September 30, 2006.

The provisions of the waiver described in the immediately preceding paragraph
shall automatically terminate on the Waiver Termination Date, and, if the
Borrower shall have failed to be in compliance with the provisions of
Sections 5.03(a)-(c) of the Credit Agreement for the period ending on
September 30, 2006, and such non-compliance is not otherwise waived or remedied,
then without any further action by the Agent and the Lenders, an Event of
Default under Section 6.01(b) shall be deemed to have occurred on and as of the
Waiver Termination Date and the Agent and the Lenders shall have all of the
rights and remedies afforded to them under the Loan Documents with respect to
any such Event of Default as though no waiver had been granted by them
hereunder.

SECTION 2. Other Agreements. As a condition to the waiver set forth herein, the
Borrower agrees that, during the Waiver Period:

(a) the Borrower shall not make any Distributions other than (i) Distributions
to CBII in respect of CBII Overhead Expenses to the extent permitted by Section
5.02(f)(ii)(x) of the Credit Agreement (which, for the avoidance of doubt, shall
not include Distributions for the payment of any amount in respect of any
Indebtedness) and (ii) Distributions to pay interest as and when due on the
Senior Notes (7.5%) and the Senior Notes (8.875%);

(b) neither the Borrower nor any other Borrower Entity shall acquire all or
substantially all of the assets or equity of any other Person or any
identifiable business unit, division or operations of any other Person, provided
that this Section 2(b) shall not apply to acquisitions in an aggregate amount
not to exceed $3,000,000;

(c) the Borrower and all other Borrower Entities, on a combined basis, shall not
incur Capital Expenditures in excess of $35 million in the aggregate

(d) the Borrower Entities shall not create, incur, assume or permit to exist any
Indebtedness (including, without limitation, Indebtedness from additional
Borrowings under the Credit Agreement), other than (i) Indebtedness existing on
September 30, 2006, (ii) Revolving Loan Borrowings and Letters of Credit under
the Revolving Loan Facility in the ordinary course of business consistent with
past practices (including, without limitation, Letters of Credit issued in
connection with any judgments, performance bonds, appeal bonds and other similar
instruments that may arise or be issued during the Waiver Period),
(iii) Indebtedness owing to any Borrower Entity or any Subsidiary of any
Borrower Entity incurred in the ordinary course of business consistent with past
practices, (iv) obligations as lessee under operating leases entered into in the
ordinary course of business consistent with past practices, and (v) obligations
in respect of deferred purchase price of property or services or under
conditional sale or other title retention agreements related to a portion of the
Capital Expenditures contemplated in clause (c) above; and

(e) the Borrower shall not be entitled to request or receive any Revolving Loan
Borrowings or Letters of Credit (and no Revolving Loan Borrowings shall be made
or Letters of Credit issued) except to the extent described in clause (d)(ii)
above.

Any failure by the Borrower to comply with the requirements of this Section 2
during the Waiver Period shall constitute an Event of Default under the Credit
Agreement.

SECTION 3. Conditions of Effectiveness. This Waiver Letter shall become
effective as of the date first above written (the “Waiver No. 1 Effective Date”)
when, and only when, the Agent shall have received counterparts of this Waiver
Letter executed by us and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Waiver
Letter, and the consent and confirmation attached hereto executed by each
Guarantor.

This Waiver Letter is subject to the provisions of Section 8.04 of the Credit
Agreement and shall be deemed to be a Credit Document for all purposes thereof.

SECTION 4. Miscellaneous.

(a) The Credit Agreement, the Notes and each of the other Credit Documents,
except to the extent of the waiver specifically provided above, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents as and to the extent provided therein. The execution, delivery and
effectiveness of this Waiver Letter shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents.

(b) If you agree to the terms and provisions of this Waiver Letter, please
evidence such agreement by executing and returning at least two counterparts of
this Waiver Letter to Shearman & Sterling LLP, 599 Lexington Avenue, New York,
New York 10022, Attention: Gabriella Illyes, telecopier number: 646-848-8557.

(c) This Waiver Letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Waiver Letter by telecopier shall be effective as
delivery of a manually executed counterpart of this Waiver Letter.

[Remainder of page intentionally left blank]

1

This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.

Very truly yours,

CHIQUITA BRANDS L.L.C.,
a Delaware limited liability company

By: /s/ Jeffrey M. Zalla
Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief Financial
Officer


CHIQUITA BRANDS INTERNATIONAL, INC.,
a New Jersey corporation

By: /s/ Jeffrey M. Zalla
Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief Financial
Officer


Wachovia Bank, National Association

By: /s/ Mark S. Supple
Name: Mark S. Supple
Title: Vice President

2

CONSENT AND CONFIRMATION

Dated as of September 30, 2006

Each of the undersigned hereby consents to the foregoing Waiver Letter and
hereby (a) consents to the foregoing Waiver Letter, (b) confirms and agrees that
notwithstanding the effectiveness of such Waiver Letter, each Credit Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, and (c) confirms and agrees
that the pledge and security interest in the Collateral granted by it pursuant
to the Security Documents to which it is a party shall continue in full force
and effect.

This Consent and Confirmation shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the undersigned hereby
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York, New York county and the courts of the United States of America
located in the Southern District of New York and hereby agrees that any legal
action, suit or proceeding arising out of or relating to the foregoing Waiver
Letter and this Consent and Confirmation may be brought against them in any such
courts. This Consent and Confirmation may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Consent and Confirmation by
telecopier shall be effective as delivery of a manually executed counterpart of
this Consent and Confirmation.

3

CHIQUITA BRANDS L.L.C.

CHIQUITA BRANDS INTERNATIONAL, INC.

BOCAS FRUIT CO. L.L.C.

CHIQUITA FRESH CUT L.L.C.

CHIQUITA FRESH NORTH AMERICA L.L.C.

COAST CITRUS DISTRIBUTORS HOLDING COMPANY

By: /s/ Jeffrey M. Zalla
Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief Financial Officer of
Chiquita Brands International, Inc.

(Parent Authorized Officer)

4

FRESH INTERNATIONAL CORP.

ALAMO LAND COMPANY

B C SYSTEMS, INC.

FRESH EXPRESS INCORPORATED

TRANSFRESH CORPORATION

By: /s/ Tanios Viviani
Name: Tanios Viviani
Title: President for each of the Fresh Express Obligors listed above

5